Name: Council Regulation (EEC) No 661/93 of 18 March 1993 allocating additional catch quotas among Member States for vessels fishing in Swedisch waters for 1993
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 71 /2 Official Journal of the European Communities 24. 3 . 93 COUNCIL REGULATION (EEC) No 661/93 of 18 March 1993 allocating additional catch quotas among Member States for vessels fishing in Swedish waters for 1993 the specific conditions for taking those catches ; whereas, under Article 8 of the said Regulation, the quantity available to the Community is to be distributed among the Member States ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activi ­ ties (4), HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas the Community and the Kingdom of Sweden have initialled an agreement on their mutual fishing rights for 1993 which provides inter alia for the alloca ­ tion of certain catch quotas for Community vessels in Swedish waters ; whereas those catch quotas were allo ­ cated by Regulation (EEC) No 3923/92 (2) ; Whereas, in order to take account of the accession of Spain and Portugal to the Community, the Community and the Kingdom of Sweden have inter alia concluded an Agreement in the form of an Exchange of Letters concerning agriculture and fisheries (3) ; whereas, under that Agreement, the Kingdom of Sweden undertook in particular to grant the Community catch quotas for cod and herring in the Swedish fishing zone in the Baltic Sea, in addition to the fishing possibilities agreed annually under the Agreement on fisheries between the Com ­ munity and the Kingdom of Sweden ; Whereas the Government of Sweden, by notification dated 28 January 1993 informed the Community of the supplementary catch quotas for 1993 ; Whereas, under Article 4 of Regulation (EEC) No 3760/92 it is for the Council to lay down in particular Article 1 Vessels flying the flag of a Member State shall be autho ­ rized in 1993 to take catches within the geographical limits and the quotas set out in the Annex in waters falling within the fisheries jurisdiction of Sweden, without prejudice to catches already authorized for the same period by Regulation (EEC) No 3923/92. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1993. For the Council The President B. WESTH (') OJ No L 389, 31 . 12. 1992, p. 1 . (2) OJ No L 397, 31 . 12. 1992, p. 54. (3) OJ No L 228 , 22. 11 . 1986, p. 90 . (4) OJ No L 207, 29 . 7. 1987, p. 1 . Regulation as amended by Regulation (EEC) No 3483/88 (OJ No L 306, 11 . 11 . 1988, p. 2). 24. 3. 93 Official Journal of the European Communities No L 71 /3 ANNEX Quantities referred to in Article 1 for 1993 (tonnes) Species ICES division (') Quotas Allocations Cod III d 600 Denmark 439 Germany 161 Herring Illd 1 500 Denmark 855 Germany 645 (') Except for the area defined in footnote (') in the Annex to Regulation (EEC) No 3923/92.